t c memo united_states tax_court george maciel petitioner v commissioner of internal revenue respondent docket no filed date david m kirsch for petitioner g michelle ferreira and charlotte a mitchell for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and penalties pursuant to section as follows 1unless otherwise indicated all section references are to continued year deficiency penalty sec_6663 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure 1the notice_of_deficiency for states the amounts listed above in his answer respondent decreased the deficiency amount and fraud_penalty for to dollar_figure and dollar_figure respectively after concessions the issues to be decided for and are as follows whether and to what extent petitioner received and failed to report income whether petitioner is entitled to various adjustments to reconstructed income not claimed on his returns continued the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that for petitioner is entitled to deduct dollar_figure in expenses associated with the tri-city truck parts partnership and petitioner concedes that his distributive_share of income from tri-city truck parts is dollar_figure respondent concedes that the sec_6663 penalty for does not apply to the tax attributable to the tri-city truck parts and equipment tri-city adjustment of dollar_figure additionally respondent concedes petitioner’s entitlement to a partnership loss deduction for the bama equipment partnership of dollar_figure for and a loss deduction of dollar_figure for similarly petitioner agrees that he is not entitled to a casualty_loss deduction of dollar_figure on his schedule a itemized_deductions for respondent agrees that the fraud_penalty does not apply to tax attributable to this adjustment at trial the parties stipulated that petitioner’s share of the rental income from psb trucking with regard to the boscell road property for is dollar_figure rather than the amount petitioner reported dollar_figure on brief respondent concedes that petitioner is entitled to a capital_loss of dollar_figure for with respect to the bama equipment partnership whether petitioner intentionally failed to report income in an effort to fraudulently evade the payment of taxes and whether respondent’s assessment of deficiencies and penalties is barred by the period of limitations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts supplemental stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in santa clara california at the time he filed the petition a general background petitioner has been involved in the trucking business for more than years during the years at issue petitioner was the sole shareholder president and chief_executive_officer of alviso rock inc alviso a corporation organized and existing under the laws of the state of california alviso was a trucking and hauling business located in newark california additionally during the aforesaid period petitioner was the general manager of george maciel trucking inc gmt a wholly owned subsidiary of alviso alviso and gmt were c corporations that reported their consolidated income on forms u s_corporation income_tax return for the taxable years ending date and in addition to alviso and gmt petitioner engaged in the following noncorporate business activities b the bama partnership in petitioner entered into a partnership with michael d mitchem named bama equipment bama bama was engaged in the business of selling new and used trucks petitioner owned a percent interest in bama during the years in issue bama wrote numerous checks to petitioner and or his related corporation s which he deposited into noncorporate bank accounts over which he had signatory authority bama paid petitioner rent for_the_use_of one of his real properties which he deposited into the aforesaid bank accounts bama was also a sponsor of petitioner’s racing business on his and returns petitioner claimed deductions for passthrough losses from bama of dollar_figure and dollar_figure respectively for those years petitioner’s capital accounts in bama were negative dollar_figure and dollar_figure respectively as previously stated respondent concedes loss deductionss for and of dollar_figure and dollar_figure respectively additionally respondent concedes petitioner’s capital_loss deduction of dollar_figure for bama dissolved in 3petitioner’s racing business is discussed in detail below c tri-city truck parts and newark wreckers in petitioner and peter viviano mr viviano formed m v investments of which each owned a 50-percent interest on date m v investments purchased a company named tri- city truck parts and equipment tri-city for dollar_figure the seller raymound giarrusso mr giarrusso took back a dollar_figure note from petitioner and mr viviano with the balance of the purchase_price dollar_figure being paid in cash at the same time m v investments purchased newark wreckers inc newark wreckers from mr giarrusso for dollar_figure for which each partner paid dollar_figure accordingly for the two purchases each partner contributed dollar_figure and was personally liable under the dollar_figure note payable to mr giarrusso for each of the taxable years through newark wreckers filed forms petitioner was a 50-percent_shareholder and president of newark wreckers from through likewise tri-city timely filed forms u s partnership return of income for each of the years through petitioner was a 50-percent income and loss partner of tri-city 4the parties characterize petitioner’s relationship with mr viviano as a limited_partnership however there is no indication that the parties entered into a formal limited_partnership or that partnership returns were filed for the years at issue on date petitioner sold his 50-percent interest in m v investments tri-city and newark wreckers to mr viviano for dollar_figure the dollar_figure purchase_price was paid in the form of three cashier’s checks for dollar_figure dollar_figureand dollar_figure which were initially made payable to mr viviano but were subsequently endorsed to petitioner pursuant to the sales agreement petitioner relinquished all claims he had in tri-city and newark wreckers and he was discharged from his obligation to pay on the note to mr giarrusso petitioner did not report this sale on his return 5the escrow statement bulk transfer escrow instructions and security_agreement list petitioner’s and mr viviano’s indebtedness to mr giarrusso as dollar_figure the schedule l balance_sheet for tri-city lists the indebtedness as dollar_figure respondent describes petitioner’s indebtedness as being dollar_figure we assume respondent used the dollar_figure as opposed to the dollar_figure on the basis of tri-city’s schedule l we further assume a scrivener’s error on the part of tri-city’s tax_return_preparer for and assign no substantive significance to this discrepancy 6petitioner did however attach a statement to his income_tax return which states the above named taxpayer was involved in a partnership for part of the tax_year the partnership was tri-city truck parts the taxpayer did not receive his schedule_k-1 share of partnership income deductions for several attempts were made to reach the designated partner of tri-city truck parts peter viviano all attempts were unseccessful sic as a result the above named taxpayer was unable to report his share of the partnership’s activity for the tax_year continued during through mr viviano and petitioner made several short-term loans advances to tri-city and newark wreckers there were no formal loan agreements created to evidence these transactions the parties followed the practice of immediately repaying themselves when the entities were able usually within weeks to months petitioner alleges that he has never been repaid at least dollar_figure in loans and advances and he now contends that this amount offsets any gain he realized upon the sale of m v investments to mr viviano d newark truck and body shop with part of the funds secured from mr viviano in date petitioner purchased land and a vacant building located pincite wells avenue in newark california from mr guarrusso for dollar_figure upon receipt of the three cashier’s checks from mr viviano totaling dollar_figure petitioner purchased two cashier’s checks made payable to himself one for dollar_figure and the other for dollar_figure on date petitioner took the dollar_figure cashier’s check made payable to himself and purchased two more cashier’s checks one of the cashier’s checks was for continued the date listed next to petitioner’s signature on his income_tax return is date the date listed on tri- city’s tax_return is date there is no indication in the record that petitioner filed an amended_return for there is no indication that petitioner has ever reported this sale of his interest petitioner testified that he believed that he had reported the sale dollar_figure and made payable to fidelity national title apparently the escrow agent for the purchase of wells avenue and a second cashier’s check was for dollar_figure and made payable to petitioner on date petitioner deposited the second cashier’s check for dollar_figure and the dollar_figure cashier’s check purchased with the funds received from mr viviano into bank of milpitas account no during the years at issue petitioner conducted an unincorporated business from the wells avenue location named newark truck and body newark t b newark t b was engaged in the business of truck repair for petitioner’s related businesses and for unrelated third parties petitioner was the sole owner of newark t b newark t b had its own invoices and business cards newark t b performed truck repairs work for which it received remuneration petitioner maintained a bank account at the bank of milpitas account no in the name of george a maciel c o newark truck body petitioner garnered significant funds from the newark t b activity petitioner did not report any of the moneys that newark t b received for repair services on his or 7petitioner initially characterized newark t b as an activity at trial petitioner admitted this activity was a business 8on brief petitioner concedes that total deposits attributable to newark t b for the 3-year period were dollar_figure returns petitioner’s accountants were not aware of newark t b until after the internal_revenue_service irs commenced its audit and investigation alviso gmt’s bookkeeper was also unaware of the newark t b business operations e petitioner’s racing business during the years at issue petitioner maintained an unincorporated automobile racing business under the name alviso rock hk racing dollar_figure petitioner was the sole owner of this business during the years at issue petitioner maintained a bank account at the bank of milpitas account no in the name alviso rock hk racing during the years indicated petitioner received the following amounts of racing income which he deposited into the aforementioned bank account description deposits less nontaxable sec_1 net racing income dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure big_number dollar_figure the parties stipulated the above nontaxable deposits the funds were received from inter alia sponsor sec_11 and or winnings 9petitioner argues that unclaimed expense deductions and advances loans substantially offset income that newark t b earned 10initially petitioner characterized this endeavor as an operation but he admitted at trial that this operation was a business 11petitioner’s related businesses alviso gmt and bama were among the sponsors petitioner did not report any of the above-listed deposited funds on his or returns furthermore petitioner’s accountants were not aware of this business activity until after the irs commenced its audit and investigationdollar_figure f rental property income during and petitioner owned and held numerous real properties for investment and lease one such property was located pincite0 boscell road fremont california the boscell property in petitioner owned percent of the boscell property with thomas viviano in date thomas viviano sold his 50-percent interest in the boscell property to petitioner during the years at issue the boscell property was leased to two tenants one tenant psb trucking rented space at the boscell property for dollar_figure per month petitioner reported rental income attributable to psb trucking of dollar_figure dollar_figure and dollar_figure for and respectively 12petitioner argues that if unclaimed expense deductions are considered his racing business lost money 13at trial the parties stipulated that petitioner’s share of the rental income from psb trucking with regard to the boscell road property for is dollar_figure rather than the amount petitioner reported dollar_figure respondent concedes that petitioner reported his proportionate share of the rental income attributable to psb trucking for and a portion of the boscell property was also rented to p j vierra sons p j vierra for dollar_figure per month petitioner did not report any of the rental income received from p j vierradollar_figure in addition to the boscell property petitioner held numerous other real properties for rent one such property was located pincite cabrillo point byron california this property was leased to daniel parquette petitioner received and deposited rent payments from daniel parquette other properties that petitioner owned included those located at and described as state street state street state street state street basset lot santa clara wabash street wabash street wells avenue filbert street lot and liberty avenue in addition to the boscell and cabrillo point properties during and petitioner received and deposited into bank accounts over which he had signatory authority rental income from the following individuals and or entities charles and rose lamb piazza mobile sweeping bama equipment louis and marion bewley james morrow stockton semi trailer daniel parquette daniel estacio sines trucking co linda venture neil and betsy holets margaret and kevin deemer p j vierra sons psb trucking j s j pipeline michel k pipes dad’s enterprises linda venture margret or kevin 14at trial petitioner could not explain why the rental income received from p j vierra was not reported deemer and ricky and ana flores petitioner claimed deductions on his schedules e supplemental income and loss for many of these real properties g petitioner’s bank_deposits during and petitioner deposited significant sums of money into seven noncorporate bank accounts over which he had signatory authoritydollar_figure the bank accounts were maintained in the following names bank of milpitas account no george a maciel bank of milpitas account no george a maciel c o newark truck body bank of milpitas account no gm investments bank of milpitas account no alviso rock hk racing wells fargo bank account no george maciel and peter viviano wells fargo bank account no george a maciel and wells fargo bank account no george maciel generally these deposits fall into one of four categories the first category is checks made payable to either alviso or gmt yet endorsed and deposited into noncorporate bank accounts over which petitioner had signatory authority an example is check no made payable to alviso for dollar_figure the payor of which is sutter insurance co and check no for dollar_figure made payable to gmt 15the record reflects deposits of more than dollar_figure million for the 3-year period that is dollar_figure dollar_figure and dollar_figure for and respectively the payor of which is daniel hernandez both of these checks are made payable to alviso or gmt yet deposited into bank of milpitas account no the second category represents workmen’s compensation insurance refund checks made payable to alviso or gmt and deposited into noncorporate bank accounts over which petitioner had signatory authority for example on or about date republic indemnity co refunded alviso dollar_figure which petitioner deposited into bank of milpitas account no the third category is payments made to petitioner from his related entities an example of such a payment is check no for dollar_figure made payable to petitioner from gmt lastly there are substantial sums of cash and their equivalent deposited into noncorporate bank accounts over which petitioner had signatory authority for example on date petitioner deposited dollar_figure in traveler’s checks into bank of milpitas account no likewise on july and petitioner deposited cash into this same bank account in the respective amounts of dollar_figure dollar_figure and dollar_figure after depositing some of the aforementioned moneys petitioner wrote checks to alviso or gmt noting on the checks that these payments were loans for example on or about date transamerica insurance group issued a check payable to alviso for dollar_figure on date petitioner deposited this check into bank of milpitas account no dollar_figure on that same day petitioner wrote a check from this account to gmt for dollar_figure and indicated on the memo line loan to gmt the corporation’s bookkeeper made a handwritten notation which reads art the accountant - george put this money out of pocket - don’t credit as income we’re going to pay our line of credit monthly out of this account yvonne on gmt’s bank statement for the account into which the dollar_figure check was deposited similarly on or about date republic indemnity co issued gmt a check for dollar_figure on date petitioner deposited this check into bank of milpitas account no on that same day petitioner wrote two checks from this bank account one for dollar_figure to gmt and one for dollar_figure to alviso petitioner wrote loan on the memo line of both checks this same treatment occurred with a dollar_figure check to alviso received from republic indemnity co petitioner also deposited this check into bank of milpitas account no on or about date petitioner wrote a check to gmt for dollar_figure noting loan for ins on the memo linedollar_figure 16petitioner testified that dollar_figure of this money was used to purchase truck parts from a third party peterbilt the truck parts were purchased in the name of newark t b 17petitioner testified that he was not sure whether by depositing the alviso check he was reimbursing himself for a loan continued after making the above-described deposits alviso and gmt booked some of these loans as indebtedness owed to petitioner the general ledger for alviso gmt for the fiscal_year ending date shows the note payable balance to petitioner as dollar_figure which consists of three of the four checks petitioner wrote to the corporations and designated as loans the dollar_figure note payable balance consists of the following checks written on bank of milpitas account no date of check amount payee check no dollar_figure big_number big_number gmt alviso gmt check petitioner testified that the designation loan for the dollar_figure check was placed on the check to dissuade his sister from filing a lawsuit against him questioning his ownership rights to the businesses petitioner testified that he artificially designated checks as loans to his corporations as a smoke screen to his sister at trial petitioner claimed he did not intend for many of his checks to be designated as loans for which he was to be repaid continued to the corporation for the insurance h bank accounts and reported income during the years at issue funds were deposited into noncorporate bank accounts over which petitioner had signatory authority as follows bank of milpitas account no in the name of george a maciel year deposits dollar_figure dollar_figure dollar_figure bank of milpitas account no in the name of george a maciel c o newark truck body year deposits dollar_figure dollar_figure dollar_figure bank of milpitas account no in the name of gm investments 18attached hereto and incorporated herein are appendices a b c d and e which detail the described deposits as agreed by the parties additionally attached hereto and incorporated herein as appendix f is a stipulated schedule listing nontaxable deposit items 19appendix a details the deposits made into this bank account for the years at issue 20appendix b details the deposits made into this bank account for the years at issue 21appendix c details the deposits made into this bank account for the years at issue year deposits dollar_figure dollar_figure bank of milpitas account no in the name of alviso rock hk racing year deposits dollar_figure dollar_figure dollar_figure wells fargo bank account no in the names of george maciel and peter viviano year deposits dollar_figure wells fargo bank account no in the name of george a maciel year deposits dollar_figure wells fargo bank account no in the name of george maciel year deposits dollar_figure dollar_figure dollar_figure 22appendix d details the deposits made into this bank account for the years at issue 23appendix e details the deposits made into this bank account for the year at issue the parties stipulated the above sums for the years at issue additionally the parties agreed that the above-described deposits included dollar_figure dollar_figure and dollar_figure of nontaxable items for and respectivelydollar_figure thus the total deposits and agreed nontaxable deposit sec_25 for the years at issue were total deposits nontaxable deposits big_number net dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure the following chart illustrates the total amount and categories of moneys that petitioner received and reported on his returns dollar_figure dollar_figure net wage sec_1 taxable interest taxable refunds of state_and_local_income_taxes dollar_figure gross rents royalties etc other income2 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure -- dollar_figure net wages was calculated by reducing gross wages by federal_income_tax withheld social_security_tax withheld and state_and_local_income_taxes withheld this amount was reported in statement as cabrillo point on petitioner’s return 24see supra note 25in the stipulation petitioner reserved the right to present additional evidence regarding nontaxable items deposited petitioner also wrote checks made payable to cash from his noncorporate bank accounts over which he had signatory authority for example in petitioner wrote the following checks to cash from bank of milpitas account no date of check total check no amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure at trial petitioner could not recall the purpose for or use of these fundsdollar_figure i petitioner pled guilty to criminal charges on date petitioner was charged with two counts of knowingly filing false federal_income_tax returns for and in violation of sec_7206 dollar_figure on date petitioner entered a guilty plea to the aforesaid charges and was sentenced to inter alia months of probation in pleading guilty petitioner admitted that he 26petitioner included copies of the checks as part of his exhibits since petitioner cannot recall for what these amounts were expended he is not now claiming them as adjustments to reconstructed income 27in united_states of am v george maciel case no 20085-jf u s district_court for the northern district of california petitioner was charged with willfully making a return he did not believe to be true and accurate he willfully omitted the correct amount of income from his return understating his income by dollar_figure and dollar_figure for and respectively the information alleged he understated his income_tax_liability by dollar_figure and dollar_figure for and respectively willfully made and signed his and individual tax returns that he did not believe were true and correct and willfully omitted true and correct information concerning his income knowing then that he had additional reportable income of dollar_figure and dollar_figure for and and that there was additional tax due and owing on this additional income of dollar_figure and dollar_figure for and respectively j significant events in petitioner’s life before and during the years at issue petitioner encountered a series of stressful events these events included the following two of his friends employees died his and his girlfriend’s child was stillborn his friend and financial adviser broke his neck and became a quadriplegic his former brother-in-law died in a motorhome fire outside of petitioner’s office he was sued in connection with an accident between one of petitioner’s trucks and a police officer and his mother was diagnosed with lung cancer opinion respondent determined that during and petitioner engaged in a scheme to divert income from his business activities and thereby failed to report substantial earnings on his income_tax returns in order to fraudulently evade the payment of tax petitioner does not dispute that he underreported income petitioner’s argument centers on his state of mind and that any inaccuracies in his tax returns were caused by extraordinary stresses and distractions he experienced not an intent to evade taxes for the reasons detailed below we uphold respondent’s deficiency determinations with some modifications and find that petitioner fraudulently intended to evade the payment of his tax_liabilities for and the first question we address is whether there is a deficiency the commissioner’s determination of tax_liability is presumptively correct and the taxpayer bears the burden of showing that the determination is erroneousdollar_figure 692_f2d_28 6th cir affg tcmemo_1981_ see 96_tc_858 affd 959_f2d_16 2d cir 70_tc_1057 dollar_figure a the amount of the deficiency unreported income sec_61 defines gross_income as all income from whatever source derived every person liable for any_tax must this presumption of accuracy does not change merely because the case requires a subsidiary inquiry into the question of fraud 692_f2d_28 6th cir affg tcmemo_1981_700 29petitioner disputes respondent’s calculations of how much income he failed to report he argues also that to the extent he omitted income he is entitled to decrease his taxable_income by the amount of unclaimed deductions and adjustments maintain books_and_records sufficient to establish the amount of his gross_income sec_6001 dileo v commissioner supra pincite the secretary is authorized to reconstruct income in accordance with any reasonable method that accurately reflects actual income sec_446 sec_6001 92_tc_661 43_tc_824 the reconstruction of a taxpayer’s income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 40_tc_30 to reconstruct petitioner’s gross_income respondent utilized both the specific items and bank_deposits methods the specific items and bank_deposits methods of income reconstruction have long been sanctioned by the courts 102_tc_632 64_tc_651 affd 566_f2d_2 6th cir if the taxpayer feels that the government’s method of computation is unfair or inaccurate the burden is on him to show such unfairness or inaccuracy dileo v commissioner supra pincite a specific items of unreported income from petitioner’s sale of tri-city truck parts and newark wreckers petitioner held his interests in tri-city and newark wreckers under the name m v investments as found above petitioner sold his interest in m v investments on date respondent calculated petitioner’s income from the sale of m v investments for using the specific items method of income reconstruction to the extent that petitioner deposited proceeds from this sale to bank accounts over which he had signatory authority those deposits were treated as nontaxable in respondent’s bank_deposits analysis respondent calculated petitioner’s basis and gain on the sale of the interest as follows calculation of adjusted_basis newark wreckers original cost dollar_figure addl capital contributed or withdrawn -- -- -- -- petitioner’s share of pship income loss tri-city dollar_figure big_number big_number big_number big_number stipulation -- -- -- -- big_number big_number big_number big_number big_number subtotal big_number big_number petitioner’s share of pship debt 2big_number adjusted_basis big_number big_number total combined basis big_number description of item cash from viviano relief from pship debt total amount_realized less total basis amount recognized calculation of amount recognized on sale dollar_figure big_number big_number big_number big_number 1on brief the parties explained that respondent audited and we agree that this inclusion of income increased petitioner’s initially disallowed all expense deductions for tri-city’s taxable_year the parties stipulated that petitioner’s income inclusion from tri-city for was dollar_figure basis subch k of the code governs basis in a partnership sec_705 details how to calculate basis specifically a partner’s basis in his partnership_interest is increased by inter alia the amount of his distributive_share of taxable_income sec_705 thus to the extent petitioner recognized additional income as a result of the adjustment to tri-city he is also entitled to an upward adjustment of his basis in tri-city respondent’s and petitioner’s calculations correctly incorporate the increase in basis due to the additional income inclusion 2see supra note the inclusion of the extra dollar_figure is irrelevant since it increases the basis and likewise increases the amount_realized one difference between petitioner’s and respondent’s calculation of unreported income from this sale is whether the inclusion of petitioner’s relief from partnership debt under the sales agreement should be included as part of the sale proceeds we believe that respondent in contrast to petitioner correctly includes as an amount_realized that portion of the liability of which petitioner is relieved by virtue of the sales agreementdollar_figure if a partnership_interest is sold or exchanged the reduction in the transferor partner’s share of partnership liabilities is treated as an amount_realized under sec_1001 and the regulations thereunder sec_1_752-1 sec_1_1001-2 income 30petitioner argues that respondent incorrectly included petitioner’s relief from indebtedness as an amount_realized in the sale it is clear that the amount of the indebtedness from which petitioner is relieved is included as an amount_realized in the sale transaction and likewise petitioner’s basis in partnership is increased by his proportionate share of the partnership_liability see sec_705 sec_722 sec_752 thus the amount_realized is equally offset by the basis increase tax regs the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition petitioner also alleges that he made dollar_figure in loans advances to tri-city and newark wreckers for which he was never reimbursed in support thereof he introduced copies of checks made payable to the two entities that he alleges were unpaid loans petitioner’s business partner thomas viviano testified that each partner would periodically advance lend funds to the entities on a short-term basis there were no formal loan agreements made between the businesses and their owners mr viviano testified that it was the practice of the entities to immediately payback these loans as the entities earned_income usually within a few months petitioner on the other hand testified that at the time he sold his interests to mr viviano he was owed dollar_figure from tri-city and dollar_figure from newark wreckers we find mr viviano to be credible tri-city’s form_1065 shows that advances from partners went from dollar_figure at the beginning of to dollar_figure at the beginning of thus we find petitioner was not owed dollar_figure from tri-city at the time he sold his interest newark wreckers is a different story the and forms for newark wreckers show a beginning and an ending balance of advances by shareholders of dollar_figure and dollar_figure and dollar_figure and dollar_figure respectively petitioner submitted checks showing payments of dollar_figure to newark wreckers most of these checks were written well before the sale transaction and according to mr viviano would have been repaid two of the checks however were written on february and date for dollar_figure and dollar_figure respectively considering mr viviano’s testimony that the companies repaid shareholder advances within a few months of borrowing we find it reasonable that newark wreckers owed petitioner dollar_figure at the time of the sale thus we find that respondent’s determination of petitioner’s income from this sale should evidence that in petitioner was still owed dollar_figure from newark wreckers however we do not in light of trial testimony find it reasonable that newark wreckers owed petitioner the balance dollar_figure b petitioner’s income reconstructed from bank_deposits bank_deposits constitute prima facie evidence of income 87_tc_74 this method of determining a taxpayer’s income assumes that all the money deposited into a taxpayer’s bank accounts during a specific period constitutes taxable_income 335_f2d_671 5th cir of course the government must take into account any non-taxable source or deductible expense of which it has knowledge id furthermore the fact that the commissioner was not completely correct does not invalidate the method employed dileo v commissioner t c pincite respondent determined tax deficiencies for and in the respective amounts of dollar_figure dollar_figure and dollar_figure these deficiency amounts are attributable to respondent’s reconstruction of petitioner’s income for the years at issue in utilizing the bank_deposits method respondent calculated petitioner’s unreported income as follows bank acct deposit sec_1 dollar_figure milpitas acct dollar_figure milpitas acct dollar_figure milpitas acct -- milpitas acct dollar_figure wells fargo dollar_figure wells fargo wells fargo dollar_figure total deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- dollar_figure dollar_figure dollar_figure dollar_figure add funds not deposited dollar_figure cash back from deposits -acct cash back from deposits -acct cash back from deposits -acct boscell rent deposited into unknown acct dollar_figure dollar_figure -- total funds avail dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- dollar_figure dollar_figure dollar_figure 31see supra page 32on brief petitioner admits that because of his criminal conviction he is estopped to deny that he willfully omitted dollar_figure and dollar_figure of income from his and returns respectively less nonincome items deposited nontaxable deposit sec_2 big_number big_number big_number boscell rents allocable to viviano big_number big_number -- big_number big_number big_number taxable deposits dollar_figure dollar_figure less deposits resulting from reported income dollar_figure net wages dollar_figure interest_income state tax_refund dollar_figure gross rental income dollar_figure other income dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure -- -- dollar_figure dollar_figure dollar_figure additional unreported income dollar_figure dollar_figure dollar_figure see appendices a b c d and e see appendix f in arriving at the above stated figures respondent used bank records including deposit slips and checks showing that these amounts were deposited into petitioner’s bank accounts generally petitioner does not dispute these deposits and respondent has established by clear_and_convincing evidence that petitioner underreported his income during the taxable years at issue however petitioner claims that he is entitled to adjustments in order to determine taxable_income petitioner bears the burden_of_proof to show any adjustments which would offset unreported income barragan v commissioner tcmemo_1993_92 affd without published opinion 69_f3d_543 9th cir petitioner’s adjustments to unreported income determined by bank_deposits in attacking respondent’s income reconstruction generally petitioner argues that he is entitled to adjustments for unclaimed deductions of expenses and unreimbursed loans advances with respect to his various business activitiesdollar_figure he contends that these unclaimed adjustments substantially offset the income that respondent reconstructed a petitioner’s alleged loans advances petitioner argues that one of the primary adjustments to the amount of reconstructed income is unreimbursed loans advances that he made to alviso and gmtdollar_figure petitioner alleges that when he deposited insurance refund checks payable to alviso and gmt into his personal bank accounts he transferred portions of those refunds back to those corporations while this is true as far as it goes petitioner i t is well settled- ‘that evidence of unexplained receipts shifts to the taxpayer the burden of coming forward with evidence as to the amount of offsetting expenses if any ’ franklin v commissioner tcmemo_1993_184 quoting 377_f2d_469 1st cir 34however it appears he was reimbursed for many of these alleged loans for example compare petitioner’s check no from bank of milpitas account no dated date for dollar_figure made payable to dmv and gmt’s check no dated date for dollar_figure made payable to petitioner which states on the memo line reimburse for dmv fees furthermore petitioner’s bookkeeper testified that petitioner’s businesses customarily repaid such loans additionally petitioner testified that some of the checks he offered were not loans but represented his personal expenses characterized the transfers back as loans to his corporations petitioner did not report the receipt of the refunds as income and because he characterized the transfer of these amounts to the corporations as loans they would not be recorded as corporate income and given that these transfers were characterized as loans petitioner would be entitled to receive these amounts back from the corporations as nontaxable loan repayments under these circumstances petitioner is not entitled to reduce his omitted income by the amounts that he recorded as loans petitioner also alleges that he advanced his personal funds to purchase parts and equipment for use by alviso or gmtdollar_figure in support thereof petitioner provides the court with photocopies of checks made from bank accounts over which he had signatory authoritydollar_figure in all petitioner alleges that during the 3-year period he advanced alviso and gmt more than dollar_figure for which he was never reimbursed however according to petitioner’s brief he is not absolutely sure of the purposes for some of 35for example petitioner claims that in date he purchased a hood for dollar_figure using his personal american express card to pay for it for support petitioner presents only a photocopy of a check for dollar_figure made payable to american express petitioner admitted at trial that he wrote hood on the memo line of the check after the check had cleared his bank 36for example on date petitioner paid dollar_figure to dmv on date he paid dollar_figure to rux onito and on date he paid dollar_figure to steve micheles these expendituresdollar_figure additionally some of the copies of checks that petitioner provided are made payable to cash for significant sums of moneydollar_figure petitioner also alleges that he purchased vehicles for the benefit of alviso and gmt with his personal funds for which he was not reimbursed however he fails to provide copies of the titles or any documentation which would demonstrate in whose names the alleged vehicles were purchased petitioner provides no evidence that he advanced lent substantial amounts of money to alviso or gmt except copies of canceled checks and his trial testimonydollar_figure no payee testified as to these expenditures there is no evidence of a repayment schedule maturity_date special rights and duties of the parties written memorialization of the debtor-creditor relationship etc on this record we find that petitioner 37on brief petitioner concedes that to the extent he does not know the purpose for the expenditure he is not now arguing that such expenditure is an adjustment to reconstructed income 38for example check no dated date for dollar_figure check no dated date for dollar_figure check no dated date for dollar_figure check no dated date for dollar_figure and check no dated date for dollar_figure despite providing the court with copies of the aforesaid checks petitioner is now not claiming these checks represent either advances or any other deductible business_expense 39the record indicates that petitioner did not make any such advances to alviso or gmt the balance sheets included with their and returns list loans from stockholders as dollar_figure failed to show that these advances constituted expenditures giving rise to bona_fide indebtedness but even if such expenditures were construed as loans to alviso or gmt they would not be deductible by petitioner or offset his income b unclaimed expenses generally ordinary and necessary expenses paid_or_incurred in the carrying on of a trade_or_business are deductible by such individual engaged in the trade_or_business sec_162 sec_1_162-1 income_tax regs the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 112_tc_183 the taxpayer has the burden of proving that he is entitled to deductions 503_us_79 292_us_435 all deductible expenses are subject_to substantiation sec_274 sec_6001 the general substantiation requirement is set forth in sec_6001 and provides in pertinent part every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe the regulations provide that any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but he is unable to substantiate the precise amount the court may estimate the amount of such deduction bearing heavily against the taxpayerdollar_figure 39_f2d_540 2d cir however the court cannot make such an estimate unless the taxpayer presents sufficient evidence to provide a reasonable basis upon which the estimate is made 85_tc_731 i deductibility of petitioner’s alleged expenses a newark t b expenses petitioner claims that no expenses relating to newark t b were claimed as deductions petitioner’s argument centers on the real_property he bought to conduct newark t b’s busine sec_40strict substantiation is required for specific classes of expenses including listed_property described in sec_280f see sec_274 41the court’s ability to reasonably estimate the amount of a deduction is curtailed in the case of certain classes of expenses sec_274 limits the court’s estimating ability 50_tc_823 affd per curiam 412_f2d_201 2d cir see golden v commissioner tcmemo_1993_602 operations and the expenses that he alleges are associated with this activitydollar_figure these expenses include inter alia telephone and utility bills the record shows that petitioner in contradiction to his argument did deduct expenses associated with this property for example petitioner deducted dollar_figure dollar_figure and dollar_figure in connection with the real_property as listed on schedule e for his and returns respectively indeed petitioner provided no invoices to substantiate any of the expenses he alleges that he paid on newark t b’s behalf furthermore petitioner failed to offer evidence that these expenses were paid_by newark t b and not by alviso or gmtdollar_figure b petitioner’s racing business petitioner also argues that he did not claim as deductions any expenses associated with his racing business he alleges that he incurred expenses of dollar_figure dollar_figure and 42on brief petitioner claims he is entitled to unspecified amounts of deductions for depreciation however there is insufficient evidence in the record with which we can calculate any depreciation to which petitioner might be entitled the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir this is especially true where as here the party failing to produce the evidence has the burden_of_proof or the other party to the proceeding has established a prima facie case id dollar_figure for and respectively in support thereof petitioner proffers copies of checks from the alviso rock hk racing bank account copies of bank account statements and invoices no one other than petitioner testified about this endeavor or the purported expenses from the evidence provided we are unable to determine whether the expenses detailed in the invoices were for the benefit of petitioner’s racing business or for one of his related businesses nearly all the invoices are made to alviso rock ii petitioner does not sustain his adjustments to reconstructed income we are unable to sustain petitioner’s alleged unclaimed expense deductions to the income that respondent reconstructed petitioner fails to provide sufficient evidence to support the expense deductions he claims for the years at issue petitioner failed to offer the testimony of any of the payees of his checks to support his allegations the only evidence he has provided are photocopies of checks some invoices and his trial testimony we find petitioner’s testimony self-serving vague and not persuasive it is well settled that we are not required to accept petitioner’s self-serving testimony in the absence of corroborating evidence jacoby v commissioner tcmemo_1994_612 citing 877_f2d_624 7th cir affg t c memo see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 99_tc_202 tokarski v commissioner t c pincite under all the circumstances we are not required to accept the self-serving testimony of petitioner furthermore we are unable given the record before us to determine which expenses are associated with which business activity be it petitioner’s corporations or his unincorporated businesses the record unequivocally demonstrates that petitioner failed to follow and respect business formalities instead the record evidences the inflows and outflows of substantial sums of money by and between petitioner and his related businesses the books_and_records of petitioner’s affiliated corporations and businesses were not offered as evidencedollar_figure taxable_income and earnings_and_profits petitioner argues for the first time on brief that respondent failed to demonstrate that there were sufficient earnings_and_profits e_p to deem funds that petitioner received from gmt and alviso as taxable dividendsdollar_figure additionally 44for example the invoices that petitioner submitted in support of his entitlement to deductions for expenses associated with his racing business are made to alviso without the books_and_records of alviso it is impossible to determine if these invoices represent expenses of alviso for which deductions have already been taken this court generally will not consider issues that are continued petitioner alleges that respondent failed to demonstrate that any amounts received from alviso and gmt exceeded his basis therein generally gross_income includes net accessions to wealth from whatever source derived sec_61 han v commissioner tcmemo_2002_148 citing 348_us_426 sec_301 however places a restriction on the definition of gross_income barnard v commissioner tcmemo_2001_242 generally that section provides that funds distributed by a corporation over which the shareholder has dominion and control are taxed under the auspices of sec_301 id pursuant to sec_301 a constructive dividend46 is taxed as ordinary_income only to the continued raised for the first time on brief particularly where the belated claim would prejudice a party han v commissioner tcmemo_2002_148 rule sec_34 sec_41 and b 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 see also 268_f3d_1156 9th cir affg toyota town inc v commissioner tcmemo_2000_40 this court has held on numerous occasions that it will not consider issues not pleaded see eg 64_tc_61 59_tc_551 44_tc_485 affd 375_f2d_662 6th cir the crucial concept in a finding that there is a constructive_dividend is that the corporation has conferred a benefit on the shareholder in order to distribute available earnings_and_profits without expectation of repayment 89_tc_1280 citing 368_f2d_439 9th cir affg t c memo extent of the distributing corporation’s e_p any excess is nontaxable return_of_capital to the extent of the taxpayer’s basis and any remaining amount received is taxable as capital_gain from the sale_or_exchange of a capital_asset sec_301 and 89_tc_1280 barnard v commissioner supra it is well established that when controlling shareholders divert corporate income to themselves it is proper to treat such diverted funds as constructive dividends for tax purposes dileo v commissioner t c pincite as stated more fully above the commissioner’s deficiency determination is presumptively correct and the taxpayer bears the burden of showing that determination is erroneous see rule a 692_f2d_28 6th cir dileo v commissioner supra pincite respondent’s deficiency determination included those amounts diverted from alviso and gmt under these circumstances petitioner bears the burden of showing that alviso and gmt did not have sufficient e_p to deem the subject distributions to be constructive dividends 348_f2d_122 2d cir burden is on taxpayers to establish corporation did not have sufficient e_p revg tcmemo_1964_121 truesdell v 47the determination of earnings_and_profits is governed by sec_316 and the regulations promulgated thereunder commissioner supra zalewski v commissioner tcmemo_1988_ delgado v commissioner tcmemo_1988_66 see price v united_states f 2d pincite it is the burden of the taxpayer to demonstrate a non-taxable source for this cash here petitioner failed to provide any proof that alviso and gmt did not have sufficient e_p to determine the distributions as taxable constructive dividends likewise petitioner offered no evidence of his adjusted basesdollar_figure accordingly we find that petitioner has untimely raised the e_p and basis issues and otherwise has failed to meet his burdendollar_figure respondent’s deficiency determinations are not erroneou sec_48in 545_f2d_1204 9th cir the court explained in holding that the constructive distribution should not automatically be applied it is not herein asserted that diverted funds could never be a return_of_capital however to constitute the latter there must be some demonstration on the part of the taxpayer and or the corporation that such distributions were intended to be such a return to hold otherwise would be to permit the taxpayer to divert such funds and if not caught to later pay out another return_of_capital or if caught to avoid the conviction by raising the defense that the sums were a return_of_capital and hence non-taxable 49additionally petitioner failed to demonstrate that the distributions from his wholly owned corporations and employers were not additional remuneration for the management services he provided the record reflects that alviso and gmt each paid petitioner a salary during the years at issue we find that respondent has produced substantial evidence demonstrating that petitioner received unreported income 743_f2d_670 9th cir affg tcmemo_1982_666 see 796_f2d_303 9th cir affg tcmemo_1984_601 furthermore we find that petitioner has failed to establish by a preponderance_of_the_evidence that respondent’s determinations were arbitrary or erroneous 774_f2d_932 9th cir 765_f2d_939 9th cir delaney v commissioner supra pincite accordingly we sustain subject_to the aforesaid50 and the concessions of the parties respondent’s deficiency determinations for the years herein at issue b fraud penalties the commissioner bears the burden of proving by clear_and_convincing evidence that an underpayment exists for the years in issue and that some portion of the underpayment is due to fraud temple v commissioner tcmemo_2000_337 citing sec_7454 rule b niedringhaus v commissioner t c pincite affd 62_fedappx_605 6th cir see 251_f2d_311 9th cir affg t c memo 50as previously stated the computation under rule shall evidence that petitioner was owed dollar_figure from newark wreckers see supra page 81_tc_640 thus respondent must establish that petitioner underpaid his taxes for each year in issue and that some part of the underpayment for each year is due to fraud dileo v commissioner supra pincite clear_and_convincing evidence of underpayment to prove an underpayment the commissioner is not required to establish the precise amount of the deficiency determined by him id see 53_tc_96 however he cannot discharge his burden by simply relying on the taxpayer’s failure to prove error in his determination of the deficiency dileo v commissioner supra pincite the commissioner need only establish that the taxpayer received unreported income and that the nondisclosure resulted in a tax_deficiency 351_f2d_336 2d cir 231_f2d_928 9th cir 218_f2d_869 7th cir langworthy v commissioner tcmemo_1998_218 when the allegations of fraud are intertwined with unreported and indirectly reconstructed income the commissioner can satisfy his burden of proving the underpayment in one of two ways by proving a likely source of the unreported income or where the taxpayer alleges a nontaxable source the commissioner may meet his burden by disproving the taxpayer’s alleged nontaxable source dileo v commissioner supra pincite- in this case there is no question of the origin of the unreported income the parties have also agreed that some deposits were from nontaxable sources petitioner admits on brief that he willfully omitted dollar_figure and dollar_figure of income from his and returns in his written guilty plea in his criminal case petitioner admitted that he willfully omitted reportable income of dollar_figure and dollar_figure and that there was additional tax due on this omitted income of dollar_figure and dollar_figure for and respectively and as previously explained there is clear_and_convincing evidence that he failed to report additional_amounts of income for each of the years at issue during the 3-year period at issue more than dollar_figure million flowed through his bank accounts petitioner does not dispute this but instead argues that much of this money is nontaxable reimbursements for moneys advanced to and or expenses_incurred for the benefit of his various business activities when bank_deposits make out a prima facie case of underreported income the taxpayer has the burden of proving additional expenses that he did not claim on his returns morse v commissioner tcmemo_2003_332 citing 377_f2d_469 1st cir elwert v united_states supra pincite as previously explained petitioner has failed to do so there is also clear_and_convincing evidence that petitioner failed to report substantial income from the sale of his interest in tri-city and newark wreckers in accordingly we are convinced that respondent has proven by clear_and_convincing evidence that petitioner underpaid his income taxes due and owing for the years at issue intent to defraud as previously explained the commissioner bears the burden of proving fraud by clear_and_convincing evidence 113_tc_99 posnanski v commissioner tcmemo_2001_26 see 887_f2d_1520 11th cir affg in part and revg in part on another ground tcmemo_1986_303 temple v commissioner supra where fraud is determined for each of several years respondent’s burden applies separately for each of the years temple v commissioner supra see 276_f2d_122 5th cir affg tcmemo_1958_37 baumgardner v commissioner supra fraud is the intentional wrongdoing on the part of a taxpayer to evade a tax believed to be owing temple v commissioner supra see dileo v commissioner t c pincite 79_tc_888 the required state of mind is one which ‘if translated into action is well calculated to cheat or deceive the government ’ 763_f2d_1139 10th cir affg tcmemo_1984_152 quoting mertens law of federal income_taxation sec_55 pincite a taxpayer’s background and the context of the events in question may be considered in determining fraudulent intent 465_f2d_299 7th cir affg tcmemo_1970_274 see temple v commissioner supra a taxpayer’s level of education and his prior history of filing income_tax returns are relevant to the inquiry because it is difficult to prove fraudulent intent by direct evidence fraud can be inferred from various kinds of circumstantial evidence courts describe these badges_of_fraud as including the following understatement of income failing to maintain adequate_records failure_to_file tax returns implausible or inconsistent explanations concealment of assets failure to cooperate with tax authorities the filing of false documents making of false and inconsistent statements to revenue agents concealing income from a taxpayer’s tax preparer and the consistent understatement of large amounts of income for a number of years is evidence of willful intent to evade 53_tc_96 in 348_us_121 the supreme court declared that ‘evidence of a consistent pattern of underreporting large amounts of income’ will support ‘an inference of willfulness’ otsuki v commissioner supra pincite extensive dealings in cash bradford v commissioner f 2d pincite 94_tc_654 temple v commissioner tcmemo_2000_337 no single factor is necessarily dispositive but a combination of several factors is persuasive circumstantial evidence of fraud petzoldt v commissioner t c pincite a pattern of consistent underreporting of income particularly when accompanied by other circumstances exhibiting an intent to conceal justifies the inference of fraud posnanski v commissioner supra see 348_us_121 petitioner consistently underreported large sums of money see 70_tc_562 affd without published opinion 621_f2d_439 5th cir petitioner’s failure to substantiate adequately his alleged advances and expenses makes it impossible to verify his allegations this court has found in a similar case that the inadequacy of petitioners’ records under the circumstances constitutes a significant indicia of fraud otsuki v commissioner t c pincite citing 26_tc_354 petitioner cannot rely upon events that occurred in his life before during and after the relevant periods in issue while we are sympathetic with petitioner’s personal problems we cannot condone his failure to report significant sums of income over a 3-year period merely because his mind was not on businessdollar_figure we find petitioner’s defense of personal tragedy misplaced petitioner was sufficiently focused and cognizant to inter alia open and operate numerous businesses during the relevant period engage in significant investment activities engage the assistance of trained accounting professionals and earn and deposit significant sums of money into his numerous bank accounts in support of our finding of fraud we outline pertinent portions of the record petitioner sold his interest in tri-city and newark wreckers for which he received dollar_figure and was relieved of substantial indebtedness to this day petitioner has failed to report this transactiondollar_figure 52in otsuki v commissioner supra pincite the taxpayer advanced and we rejected a similar argument the taxpayer was too busy and too tired to maintain adequate business records 53petitioner admits on brief that he failed to report a net gain from the sale of between dollar_figure and dollar_figure this of course is after inclusion of dollar_figure in additional income for which accordingly increased his basis in the tri-city partnership thus before respondent’s examination and redetermination of tri-city’s income it was reasonable for petitioner to assume that he had substantially more net gain at least dollar_figure more from the sale of tri-city which he never reported petitioner seeks solace in a statement that his accountant prepared which he attached to his return we find this statement given the specific circumstances of this case at the continued petitioner diverted substantial amounts of money from his related corporations alviso and gmt to hide the character of these funds petitioner gave a portion of these diverted funds back to his corporations labeling those funds as loans to that end petitioner purposely misled his accountants as to the true nature of these funds for example on one of gmt’s bank statements for the account into which a dollar_figure check was deposited there is a handwritten notation that the corporation’s bookkeeper made which reads art the accountant - george put this money out of pocket - don’t credit as income we’re going to pay our line of credit monthly out of this account yvonne petitioner garnered significant funds over a 3-year period from his solely owned unincorporated business newark t b and he failed to report any income earned therefrom petitioner characterized this endeavor on his income_tax returns schedules e as a lot furthermore petitioner failed to maintain proper books_and_records for this business petitioner maintained an automobile racing business which also earned him substantial sums of income again continued very least vague and ill-informing this statement speaks only to petitioner’s inability to report his share of the partnership’s activity for the tax_year the statement does not communicate that in petitioner received at least dollar_figure of value in exchange for his interest a transaction which is clearly not a partnership activity furthermore the statement refers only to tri-city and not to newark wreckers petitioner failed to report any of these earnings or maintain adequate books_and_records for this business petitioner owned and operated for income and investment at least parcels of real_property although petitioner apparently did report much of the income he received from these properties he failed to report all the income when questioned about this failure petitioner explained i just don’t really have an explanation however petitioner did claim expense deductions for these properties again petitioner failed to maintain adequate books_and_records for this significant business endeavor during the relevant period petitioner dealt in significant sums of cash or its equivalent for which he has no explanation for example during petitioner wrote four checks made payable to cash for the total sum of dollar_figure at trial petitioner could not recall the purpose for or use of these funds likewise petitioner deposited large sums of cash and its equivalent into his bank accounts we infer significant dealings in cash without a definite explanation as an indicia of fraud see 94_tc_654 petitioner failed to inform his accountants and his bookkeeper of newark t b and his racing business both of these businesses earned_income for the years at issue none of which was reported petitioner’s admission that he purposely mislabeled checks to his corporation as loans is also evidence of his willingness to defraud see 732_f2d_1459 6th cir affg tcmemo_1982_603 afshar v commissioner 692_f2d_751 4th cir affg without published opinion tcmemo_1981_241 the record before the court clearly and convincingly demonstrates a pattern of consistent underreporting of income the record clearly and convincingly shows that petitioner intentionally concealed significant business operations from his accountants and bookkeeper petitioner’s vague testimony buttresses our finding there can be little doubt that petitioner’s failure to keep adequate_records of all earnings and expenses is material evidence of fraud see otsuki v commissioner t c pincite to hold otherwise would as the supreme court stated in 319_us_503 ‘be tantamount to holding that skillful concealment is an invincible barrier to proof ’ id pincite the insufficiency of petitioner’s records under these circumstances constitutes a significant indicia of fraud id pincite petitioner’s conviction and collateral_estoppel we find petitioner’s guilty plea of knowingly filing false returns for and is additional evidence which ensures us that the imposition of the fraud_penalty in this case is justifieddollar_figure in his written guilty plea petitioner admitted that he willfully made and signed his and individual tax returns that he did not believe were true and correct and willfully omitted true and correct information concerning his income knowing then that he had additional reportable income of dollar_figure and dollar_figure for and and that there was additional tax due and owing on this additional income of dollar_figure and dollar_figure for and respectively petitioner’s conviction for filing false tax returns for and although not dispositive of the fraud issue is a factor to be considered in determining fraud see 84_tc_636 petitioner admits that he is estopped to deny that he willfully omitted dollar_figure and dollar_figure of income for and respectively but contends that he is not estopped to deny the fraud_penalty for those years petitioner concedes that his conviction is relevant evidence on the issue of fraud the doctrine_of collateral_estoppel precludes the relitigation of any issue or fact that was actually litigated and necessarily determined by a valid and final judgment 90_tc_162 affd 904_f2d_525 9th cir wright v commissioner supra pincite wilson v 54on brief petitioner agrees that his conviction for and may be considered relevant on the issue of fraud commissioner tcmemo_2002_234 of course this doctrine must be confined to situations where the matter raised in the second suit is identical in all respects with that decided in the first proceeding and where the controlling facts and applicable legal rules remain unchanged 333_us_591 a prior conviction will estop a party from contesting in a later civil suit any element necessarily established in the criminal trial 683_f2d_1285 9th cir as the court_of_appeals for the ninth circuit concluded the intent to avoid tax under sec_7206 and the filing of a false return does not require a fraudulent intent id pincite see wright v commissioner supra pincite overruling a tax_court decision and following the court of appeals’ holding and reasoning in considine because sec_7206 does not require a willful_attempt_to_evade_tax a conviction under sec_7206 without more does not establish fraudulent intent considine v united_states supra pincite however t he question is whether the issue under sec_6653 is ‘identical in all respects’ to that decided under sec_7206 84_tc_636 56the court_of_appeals for the ninth circuit did determine that the prior conviction did estop the taxpayer from contesting that the return was willfully false and resulted in an underpayment_of_tax proof of falsity is a necessary element of sec_7206 683_f2d_1285 continued a conviction for willful falsification under sec_7206 while not dispositive will be one of the facts to be considered in a trial on the merits wright v commissioner supra pincite- emphasis added petitioner argues that comments the judge made during his criminal sentencing colloquy are highly persuasive to whether he fraudulently evaded the payment of taxes we disagree with petitioner’s argument that statements the judge made during his criminal sentencing hearing are in some way persuasive on the issue of whether petitioner fraudulently evaded the payment of taxdollar_figure see n y v julius nasso concrete corp 202_f3d_82 2d continued 9th cir 57judge fogel stated but i don’t think the conduct looked at in its totality suggests that the reason petitioner diverted the money was to avoid paying money to the internal_revenue_service i think that’s the finding that the court would have to make so i think we’re looking at the lower_of the two sentencing calculations the court has considered the entire but that there is no intent to evade that’s established convincingly by the record so i would find this is a sentencing guideline level which gives the court an opportunity or gives the court the discretion rather to impose anywhere from zero to six months incarceration cir 192_f3d_295 2d cir 10_f3d_1553 11th cir we do not know what evidence that court had before it when making those comments suffice it to say the record in this case clearly and convincingly leads us to the conclusion that petitioner intended to fraudulently evade the payment of his taxes for and petitioner also argued that assessment is barred by sec_6501 as the period of limitations for assessing tax had expired since we have held that respondent has established by clear_and_convincing evidence that petitioner underpaid his tax_liabilities for and and that such underpayments were due to fraud the statute_of_limitations does not bar respondent’s assessment and collection activities see sec_6501 465_f2d_299 7th cir affg tcmemo_1970_274 dileo v commissioner t c pincite decision will be entered under rule check memos comments less cash parts payable alviso rock appendix a the bank of milpitas account george a maciel deposits - deposit deposit check date amount check date number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor unknown check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure american business ins brokers dollar_figure bama equipment p s b trucking inc louis w marion e bewley louis w marion e bewley piazza mobil sweeping neil betsy holets dollar_figure dollar_figure louis w marion e bewley dollar_figure tri city truck parts and equip dollar_figure dollar_figure dollar_figure alviso rock inc bama equipment george maciel trucking inc dollar_figure dollar_figure dollar_figure dollar_figure daniel parquette james morrow marion bewley taco bravo dollar_figure correction of deposit louis w marion e bewley yard rent rent thru refund straight_line parts re feb rent-balance of account dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure neil betsy holet sec_2 state farm mutual auto ins state farm mutual auto ins daniel parquette california land title co south bay transportation alviso rock inc bama equipment mar rent escrow 284613-lm parts payable gerald e waller payable to alviso rock money order cashiers check payable alviso rock inc payable alviso rock the bank of milpitas account george a maciel deposits - deposit deposit check date amount check date number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor bama equipment revlon beauty care piazza mobil sweeping george maciel trucking inc louis w marion e bewley louis w marion e bewley bama equipment bama equipment check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure saratoga savings loan assoc dollar_figure dollar_figure dollar_figure dollar_figure american business ins brokers louis w marion e bewley louis w marion e bewley piazza mobil sweeping california land title co fireman's fund fireman's fund james morrow daniel estacio louis w marion e bewley california land title co neil betsy holets james morrow alviso rock inc george maciel trucking inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure analytical maintenance service louis w marion e bewley dollar_figure louis w marion e bewley louis w marion e bewley george maciel trucking inc george maciel trucking inc check memos march rent comments less cash rent yard phone bill pge yard rent escrow 287641-lm thru escrow 284613-lm rent rent payable to daniel b estacio payable to gary whiteman the bank of milpitas account george a maciel deposits - deposit deposit check date amount check date number dollar_figure dollar_figure dollar_figure dollar_figure check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor daniel parquette proctor gamble alviso rock inc daniel parquette piazza mobil sweeping louis w marion e bewley james morrow bill's trucking inc george maciel trucking inc alviso rock inc daniel parquette rex a hill bama equipment piazza mobil sweeping louis w marion e bewley louis w marion e bewley american express travel curt biro trucking taco bravo bama equipment dollar_figure dollar_figure american business ins brokers dollar_figure dollar_figure dollar_figure dollar_figure big_number less cash dollar_figure correction of deposit dollar_figure dollar_figure james morrow joyce lavrar terence perry j s j pipeline co dollar_figure dollar_figure richard moneymaker lowbed george maciel trucking inc dollar_figure dollar_figure dollar_figure alviso rock inc fireman's fund check memos june rent refund july rent ac repair yard rent rent aug rent august rent rent rent sleeper rent thanks rent to comments less cash payable newark truck body payable tri-city truck parts payable newark truck body payable george maciel trucking inc dollar_figure big_number payable newark truck body the bank of milpitas account george a maciel deposits - deposit deposit check date amount check date number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor check memos comments less cash louis w marion e bewley louis w marion e bewley merced rosales mission valley diesel louis w marion e bewley marilyn michelet bama equipment bama equipment alviso rock inc george maciel trucking inc james morrow g s paving daniel parquette l r sellars jr insurance daniel hernandez jr bama equipment bama equipment piazza mobil sweeping bama equipment daniel hernandez jr piazza mobil sweeping p c auto wreckers inc bama equipment louis w marion e bewley james morrow louis w marion e bewley interest for year rent rent rent rent hood for truck payable newark truck body payable plymouth inc payable alviso rock payable alviso rock payable to alviso rock oct rent rp end toyota p u 4x4 rent phone rent dollar_figure big_number the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check memos comments less cash jan jan jan rent payable newark truck body m a c contracting inc m a c contracting inc payable newark truck body payable newark truck body feb payable newark truck body payor alviso rock inc george maciel trucking inc louis bewley louis bewley louis bewley george maciel trucking inc alviso rock inc james morrow leslie salt daniel hernandez jr hawaiian insurance hawaiian insurance louis bewley richard moneymaker lowbed larry kauffman piazza mobil sweeping daniel hernandez jr tax collector alameda county m a c contracting inc louis bewley unknown alviso rock inc george maciel trucking inc payable newark truck body math error dm of dollar_figure bama equipment rent jan feb mar piazza mobil sweeping daniel hernandez jr james morrow merced rosales rent rent lovett excavating and paving pete hood louis bewley louis bewley the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount payor check memos comments less cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure louis bewley rent winston hill assurance co ltd winston hill assurance co ltd lmc metals piazza mobil sweeping daniel parquette james morrow j s j pipeline co louis bewley stewart title of california bama equipment piazza mobil sweeping ricky and anna flores louis bewley hg trucking alviso rock inc george maciel trucking inc louis bewley daniel cecelia hernandez jr richard moneymaker lowbed ricky and anna flores daniel cecelia hernandez jr unknown unknown ricky and anna flores louis bewley unknown alviso rock inc george maciel trucking inc state of california m a c contracting inc payable valley recycling rent rent may june july april may june rent june rent advance pmt payable newark truck body returned ck dm dollar_figure payable newark truck body rent rent tax_refund the bank of milpitas account george a maciel deposits - deposit date deposit amount check date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor check memos comments less cash s p truck trailer repair piazza mobil sweeping c k transport county of alameda ricky or ana m flores yard rent payment pete hood rent michel k pipes martha j baroo cummins engine payable newark truck body daniel parquette aug sept rent insuff funds - debit memo in acct george maciel trucking inc alviso rock inc george maciel trucking inc alviso rock inc james morrow louis bewley louis bewley louis bewley g g express george maciel trucking inc mission valley diesel electric gas industries asso p j vierra j s j pipeline co piazza mobil sweeping unknown interest for the year rent rent rent rent gears refrigerator rebate rent on boscell office rent oct nov dec rent dollar_figure the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount payor check memos dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure alviso rock inc louis bewley louis bewley louis bewley george maciel trucking inc alviso rock inc j s j pipeline co bama equipment daniel hernandez jr charles a lamb rose c lamb piazza mobil sweeping collette krull rent rent rent office rent jan feb mar '92 annual yard rent robertson trucking service inc for bett's springs james morrow san jose equipment sales louis bewley louis bewley robertson trucking service inc rent rent p j vierra rent on boscell rd george maciel trucking inc alviso rock inc north carolina occidental fire louis bewley von euw l j nunes trucking steven m taylor piazza mobil sweeping michel k pipes alviso rock inc all claims rent rent yard rent dmv comments payable roger balmeda less cash payable newark truck body payable joe gonzales jr payable newark truck body the bank of milpitas account george a maciel deposits - deposit date deposit amount dollar_figure check date dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor pacific water truck equipment louis bewley mac contracting inc james morrow michel k pipes at t alviso rock inc george maciel trucking inc louis bewley ricky or ana flores charles lamb stockton semi trailer inc check memos truck steps rent rent rent paid in full residence service refund rent rent dollar_figure dollar_figure f b hart co inc comments less cash payable newark truck body payable newark truck body payable george maciel trucking inc cm dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the travelers complete final settlement daniel hernandez jr piazza mobil sweeping the travelers ricky or ana flores louis bewley dad's enterprises cashier's ck to ann miller dad's enterprises george maciel trucking inc alviso rock inc ricky or ana flores louis bewley louis bewley j s j pipeline co ricky or ana flores yard rent settlement of property damage payable george maciel trucking inc rent transfer rent rent office rent rent dollar_figure the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor daniel hernandez jr piazza mobil sweeping alviso rock inc george maciel trucking inc mike flores james morrow louis bewley louis bewley louis bewley louis bewley piazza mobil sweeping george maciel trucking inc farmers insurance group alviso rock inc george maciel trucking inc dad's enterprises louis bewley louis bewley alviso rock inc state of california ana flores louis bewley ana flores louis bewley check memos comments less cash payable ricardo flores payble alviso rock yard rent cashier's check may rent rent rent rent rent yard rent rent on yard rent rent tax_refund oct rent rent back rent dollar_figure balance rent george maciel trucking inc bank of agriculture cashier's ck rent oct nov linda ventura james morrow piazza mobil sweeping j s j pipeline co sept rent rent yard rent office rent the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount payor check memos comments less cash dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure carlton trucking alviso rock inc piazza mobil sweeping margaret or kelvin deemer george maciel trucking inc louis bewley louis bewley ana flores interest for year mc-2 repair payable newark truck body rent dec rent rent rent bounced - dm dollar_figure appendix b the bank of milpitas account george a maciel deposits - deposit date deposit amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check date check number payor alviso rock inc bama equipment george maciel trucking george maciel trucking sutter insurance_company james morrow alviso rock inc check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure atherton stevens trust acct dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure george maciel trucking piazza mobil sweeping george maciel trucking bama equipment bama equipment bama equipment taylor leasing inc bama equipment george maciel trucking george maciel trucking bama equipment comments less cash check memos rent elect reimburse for dmv fees shareholder draw arbitration award collision loss '71 freuhauf payable alviso rock inc gonzalez february rent rent yard parts parts parts parts payable alviso rock payable fred isit payable h gonzales payable alviso rock payable alviso rock payable alviso rock payable gonzales payable alviso rock payable alviso rock payable george maciel trucking inc dollar_figure progressive companies time property damage and down dollar_figure dollar_figure daniel hernandez deposited to acct dollar_figure big_number george p maciel dollar_figure dollar_figure dollar_figure cm dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure time certificate of deposit louis bewley charles a lamb daniel estacio bama equipment home rent payable to alviso rock the bank of milpitas account george a maciel deposits - deposit date deposit amount check date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check number payor check memos comments less cash payable to alviso rock rent dollar_figure big_number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure grade-way construction bama equipment bama equipment us treasury cash back cashier's ck cashier's ck taco bravo travelers checks dollar_figure dollar_figure fleming transport george maciel trucking dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure bama equipment taco bravo steve giarusso trucking roy's truck painting bama equipment bama equipment rex a hill louis bewley currency currency currency cashier's ck daniel hernandez piazza mobil sweeping daniel parquette louis bewley bama equipment rent ford hood july rent pymnt on sept sept rent rent sept rent x dollar_figure payable newark truck body payable george maciel trucking bank of milpitas dollar_figure sandman inc star concrete invoice payable newark truck body the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount payor check memos comments less cash payable george maciel trucking inc payable to newark body shop payable to fred isit aba aba aba insuff funds - ck bounced dollar_figure american business ins brokers dollar_figure dollar_figure dollar_figure dollar_figure bama equipment louis bewley louis bewley hillview engineering corp oct rent rent rent advertising dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cm bama equipment george maciel trucking taco bravo unknown unknown unknown unknown dollar_figure richard moneymaker lowbed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure louis bewley louis bewley james morrow hillview engineering corp piazza mobil sweeping unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure alan hosking bama equipment j s j pipeline co daniel hernandez money order dollar_figure wesley e bassett trucking dollar_figure dollar_figure dollar_figure dollar_figure daniel parquette bama equipment taco bravo jeff varnel rent rent northgate payable george maciel trucking inc rent office nov dec jan pete cab nov rent payable to john alves payable newark truck body bofa money order payable alviso rock the bank of milpitas account george a maciel deposits - deposit date deposit amount check date dollar_figure dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure payor lavrar trucking george maciel trucking louis bewley louis bewley daniel parquette adriatic insurance_company dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure contract transportation service george maciel trucking alviso rock inc dollar_figure granite rock dollar_figure transamerica insurance group comments loan payable cash less cash check memos rent rent collision-final replacing rent dec payable alviso rock inc payable alviso rock payable george maciel trucking payable george maciel trucking payable newark truck dollar_figure dollar_figure progressive companies legal billing dollar_figure dollar_figure cna insurance_companies repairs downtime total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure edron towing and recovery repair front end body michael mitchem interest for the year interest on loan dollar_figure big_number the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount payor check memos comments less cash dollar_figure dollar_figure jess' trucking inc dollar_figure dollar_figure dollar_figure dollar_figure george maciel trucking inc osborne lumber co inc piazza mobil sweeping payable newark truck body payable newark truck body the bank of milpitas account george a maciel deposits - deposit date deposit amount check date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure payor daniel hernandez jr james morrow louis bewley louis bewley check memos comments less cash rent jan dollar_figure salinas trucking repair left front paint body payable newark truck dollar_figure ken ash dba kens trucking payable newark truck body payable newark truck hawaiian insurance group mac contracting body j s j pipeline co office rent feb mar apr dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure piazza mobil sweeping lavrar trucking lmc metals deposit correction louis bewley alviso rock inc unknown bama equipment daniel parquette bama equipment february repairs mack rent feb date dec reimburse reliance end dump dollar_figure bama equipment dollar_figure richard moneymaker lowbed payment on body dollar_figure mission valley diesel payable newark truck dollar_figure ben salamoni trucking service dollar_figure wausau insurance co dollar_figure dollar_figure dollar_figure dollar_figure circo recyclers james morrow marcelo rodriguez jr supplement to repair inv payable newark truck payable newark truck body rent body payable newark truck body the bank of milpitas account george a maciel deposits - deposit date deposit amount check date dollar_figure check number cm check amount dollar_figure state farm mutual auto ins dollar_figure reversal of transfer payor check memos property damage dollar_figure dollar_figure guaranty national ins co claim for rodriguez trkg dollar_figure dollar_figure dollar_figure dollar_figure adriatic insurance_company mac contracting inc alviso rock inc osborne lumber co inc dollar_figure dollar_figure dollar_figure george maciel trucking inc dollar_figure adriatic insurance_company dollar_figure unknown dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mac contracting inc ken ash dba kens trucking unknown comments less cash payable dale hinson newark truck body payable newark truck body payable alviso rock inc payable newark truck body collision final collision final redeposit of above payable newark truck body dollar_figure dollar_figure george maciel trucking inc disalvo loan dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure republic indemnity less cash piazza mobil sweeping j s j pipeline co collette m krull james morrow louis bewley heavy metal express unknown unknown pacific water truck equipment piazza mobil sweeping louis bewley to payable george maciel trucking dollar_figure office rent loan payable newark truck body farm lane rent yard rent the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number dollar_figure dollar_figure check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor ricky or ana m flores check memos rent comments less cash unknown unknown mission valley diesel bama equipment unknown uspci sept rent payable george maciel trucking united_states treasury tax_refund dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure louis bewley louis bewley daniel parquette dollar_figure dollar_figure dollar_figure paul r marianne bourgeois dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cook's peninsula pools inc dollar_figure dollar_figure ricky or ana m flores daniel hernandez jr c k transport james morrow mary griffin dollar_figure dollar_figure dollar_figure pacific water truck equipment james morrow unknown aug sept rent dm may have bounced - rent rent rent rent tobin clark hillsboro final payment for pete hood pool water inv rent payable to newark truck body dollar_figure john deere insurance_company cl any and all property damage dollar_figure p j vierra rent on boscell dec supplemental payment dollar_figure calfarm insurance_company collision payable newark truck body payable newark truck dollar_figure dollar_figure dollar_figure gerardo ozuna louis bewley alviso rock inc ozuna trucking parts-step body rent the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount - - payor dollar_figure george maciel trucking inc dollar_figure sines trucking company inc dollar_figure von euw l j nunes trucking check memos comments less cash yard rent space dollar_figure stockton semi trailer inc rent dollar_figure ferma corporation balance on hood repair body payable newark truck total dollar_figure dollar_figure dollar_figure dollar_figure cm dollar_figure dollar_figure ferma corporation daniel hernandez jr general motors acceptance corp telephonic transfer regular_interest for year tcd interest for year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the bank of milpitas account george a maciel deposits - job payable newark truck body payable newark truck body from bm dollar_figure comments less cash deposit date check date deposit amount dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor piazza mobil sweeping stockton semi trailer ricky or ana flores james morrow daniel hernandez ricky or ana flores check memos yard rent dec rent rent rent rent david mitchem wells fargo cashier's check payable david mitchem dollar_figure analytical maintenance service dollar_figure gerardo ozuna hood ozuna trucking body payable newark truck dollar_figure dollar_figure dollar_figure cirimeless construction peterbuilt fender body payable newark truck louis bewley john annette strong rent the bank of milpitas account george a maciel deposits - check number check amount payor steven taylor dollar_figure dollar_figure dollar_figure big_number dollar_figure balance from cod ricky or ana flores less cash check memos money owed comments less cash bounced - dm dollar_figure big_number deposit date deposit amount check date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cm cm payable newark truck body payable newark truck body dollar_figure george maciel trucking inc dmv dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure daniel hernandez ricky or ana flores valley recycling charles lamb ricky or ana flores louis bewley feb rent doors march rent rent cashier's ck to santa clara title not used for intended dollar_figure co d hill trucking dollar_figure dollar_figure alameda truck parts equip dollar_figure dollar_figure dollar_figure dollar_figure california land title co balance from james morrow louis bewley valley recycling dollar_figure trammell crow residential serv dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure louis bewley louis bewley louis bewley louis bewley james morrow purpose invoice rent rent escrow no 331486-lm rent rent rent rent dollar_figure d hill trucking payable newark truck body the bank of milpitas account george a maciel deposits - deposit date check date deposit amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor piazza mobil sweeping state of california ana flores daniel hernandez james morrow truck trailer sales inc dollar_figure washington hospital healthcare dollar_figure dollar_figure dollar_figure ritchie bros republic indemnity j s j pipeline dollar_figure state farm mutual auto insur dollar_figure alviso rock inc comments less cash payable felix dominguez check memos yard rent edd rent policy workers comp payable alviso rock office rent july-sept property damage liability body payable newark truck piazza mobil sweeping dollar_figure richard money maker lowbed dollar_figure dollar_figure dollar_figure dollar_figure daniel hernandez james morrow pg e alviso rock inc piazza mobil sweeping mission valley diesel dollar_figure george maciel trucking inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure louis bewley louis bewley scott balcon ana flores dad's payable newark truck body payable moneymaker lowbed on account rent refund account rent rent rent rent sept rent the bank of milpitas account george a maciel deposits - deposit date deposit amount check date check number check amount payor check memos comments less cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure carlton trucking pete front bumper body payable newark truck dollar_figure george maciel trucking inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure deposit correction daniel hernandez louis bewley united_states treasury james morrow ana flores dad's enterprises dennis ponte inc margaret or kelvin deemer dollar_figure first american title insurance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dean and suzanne mack regular_interest for year tcd interest for year alviso rock inc louis bewley that's all folks thank you rent tax_refund rent escrow no 208810am rent dollar_figure back pay rent nov rent dollar_figure big_number appendix c the bank of milpitas account g m investments deposits - deposit date deposit amount check date check number check amount payor check memos comments transfer from per sig total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dm dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unknown unknown unknown unknown unknown unknown p j vierra p s b trucking inc p j vierra p j vierra p s b trucking inc p s b trucking inc dollar_figure reversal of ck charge dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure daniel t parquette daniel hernandez interest for the year piazza mobil sweeping louis w bewley louis w bewley card aba aba aug rent boscell rent boscell sept rent oct boscell rent oops payable to gm investments payable to m g investments ck bounced the bank of milpitas account g m investments deposits - deposit date deposit amount check date dollar_figure check number check amount payor check memos comments p s b trucking inc dollar_figure dollar_figure dollar_figure charles and rose lamb pj vierra robertson trucking service dollar_figure dollar_figure john deere insurance co dollar_figure dollar_figure dollar_figure p s b trucking inc george a maciel louis bewley pj vierra dollar_figure stockton semi trailer inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure p s b trucking inc p s b trucking inc p s b trucking inc pj vierra dollar_figure charles and rose lamb dollar_figure dollar_figure dad's enterprises p s b trucking inc dollar_figure charles and rose lamb daniel and cecelia hernandez dollar_figure dollar_figure piazza mobil sweeping dollar_figure dollar_figure p s b trucking inc pj vierra rent on boscell payable to m g investments insurance claim payable to m g investments from acct payable to m g investments payable to m b investments payable to m b investments payable to gm investments rent rent r o rent engine rent boscell june payable to gm investments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure inc rent sines trucking company dollar_figure dollar_figure dollar_figure order pj vierra bank of west money payable to newark truck body the bank of milpitas account g m investments deposits - deposit date deposit amount check date check number check amount payor dollar_figure charles and rose lamb richard moneymaker check memos july comments total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure lowbed ana m flores p s b trucking inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure charles and rose lamb dollar_figure dollar_figure charles and rose lamb pj vierra pj vierra dollar_figure dollar_figure dollar_figure dollar_figure p s b trucking inc ross hamilton p s b trucking inc unknown dollar_figure piazza mobil sweeping dollar_figure piazza mobil sweeping dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unknown unknown unknown p s b trucking inc interest for the year payable to newark body shop payable to gm investments payable to gm investments payable to gm investments rent rent boscell aug rent boscell rent boscell sep rent payable to gm investments appendix d the bank of milpitas account alviso rock hk racing deposits - deposit date deposit amount check date check number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure cm check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor hillview engineering corp george maciel alviso rock inc bba inc nascar fund trustee george maciel trucking inc check memos advertising closing of account bama equipment race northern auto racing club inc alviso rock inc george maciel trucking inc advertisement no deposit ticket sprint car sponsorship sponsor bama equipment deposit correction alviso rock inc bama equipment george maciel trucking inc jack mccoy enterprises northern auto racing club inc northern auto racing club inc george a maciel high-five pizza co bama equipment bba inc nascar fund trustee bba inc nascar fund trustee unknown unknown reversal of service charge george a maciel awards achievement bureau comments from wf payable to alviso rock hk racing payable to howard kaeding payable to alviso rock hk racing payable to howard kaeding payable to alviso rock hk racing payable to alviso rock hk racing payable to alviso rock hk racing payable to alviso rock hk racing payable to alviso rock hk racing payable to alviso rock hk racing payable to howard kaeding payable to howard kaeding payable to howard kaeding from acct payable to alviso rock hk racing payable to alviso rock payable to alviso rock aba aba from acct payable to howard kaeding the bank of milpitas account alviso rock hk racing deposits - deposit date deposit amount check date check number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure cm cm cm total dollar_figure check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor reject charge rev george a maciel robin parden high-five pizza co currency currency reject charge rev phone transfer unknown unknown currency unknown gm investments unknown george a maciel check memos comments terry nascar sponsorship from acct payable to alviso rock racing 10xdollar_figure 3xdollar_figure 2xdollar_figure 10xdollar_figure from acct aba sprint from acct california racing association northern california racing club piazza mobil sweeping ricky or ana m flores gradetech inc dec rent headlights for payable to george maciel alviso rock the bank of milpitas account alviso rock hk racing deposits - deposit date check date deposit amount dollar_figure dollar_figure check number check amount dollar_figure dollar_figure payor check memos gm investments advertising sprint car comments from acct less cash west coast aggregates inc payable to alviso rock hk racing the bank of milpitas account alviso rock hk racing deposits - deposit date deposit amount check date check number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor currency pj vierra alviso rock inc george a maciel mary sue schriver currency cars inc less cash cars inc san jose commercial tire san jose commercial tire check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure northern auto racing club inc dollar_figure dollar_figure dollar_figure northern auto racing club inc dollar_figure dollar_figure dollar_figure dollar_figure northern auto racing club inc dollar_figure west coast aggregates inc dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure louis bewley louis bewley louis bewley linda ventura west coast aggregates inc george maciel trucking inc west coast aggregates inc san jose equipment sales silver dollar speedway silver dollar speedway louis bewley louis bewley san jose commercial tire currency currency cars inc check memos rent on boscell april ih hood comments from acct less cash payable to alviso rock hk racing payable to howard kaeding dollar_figure payable to alviso rock payable to george maciel alviso rock payable to hk racing payable to george maciel alviso rock payable alviso rock hk racing payable newark truck body bounced payable to george maciel alviso rock payable to george maciel alviso rock payable to alviso rock repairs rent rent rent aug rent june july aug payable to alviso rock hk racing rent rent e main f main payable to alviso rock hk racing the bank of milpitas account alviso rock hk racing deposits - deposit date total check date deposit amount dollar_figure dollar_figure dollar_figure dollar_figure check number cm cm check amount dollar_figure dollar_figure dollar_figure dollar_figure payor transfer cars inc telephone transfer check memos comments less cash from acct payable to alviso rock from acct dollar_figure appendix e wells fargo bank account george maciel pete viviano deposits - deposit date total deposit amount check date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure check number check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor p j vierra sons charles a lamb george a maciel george a maciel tri city truck parts and equip p j vierra sons p s b trucking inc george a maciel viviano trucking george a maciel p j vierra sons george a maciel charles a lamb charles a lamb p s b trucking inc p j vierra sons viviano trucking george a maciel reimbursement of overdraft chg p s b trucking inc tri city truck parts and equip check memo sec_1 to rent boscell isit cashier's check rent to rent cashier's check comments payable m v investment from bm from bm payable to cash payable m v investment from bm payable wells fargo bank for lease boscell from bm rent bryant rent rent payable m v investment from bm rent for to boscell boscell prop taxes boscell sup ass payable to cash from bm afco payable to cash p j vierra sons rent for may on boscell payable m v investment reimbursement of service chg reimbursement of service chg currency reimbursement of service chg appendix f deposits resulting from non-taxable items bank acct bm300466 bm300466 bm300466 bm300466 wf363904 wf363904 wf363904 bm200593 wf363904 bm300466 wf363904 wf363904 bm200593 wf363904 bm200593 bm200593 bm300466 bm200593 bm200593 wf363904 wf363904 wf363904 bm102605 bm200593 bm200593 wf363904 bm300466 bm102605 bm300466 bm300466 bm300466 wf363904 deposit date check date check number cm check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor bama equipment alviso rock inc check memos shareholder draw comments atherton stevens trust acct arbitration award george maciel trucking reimburse for dmv fees george a maciel george a maciel boscell tri city truck parts and equip isit cashier's check taco bravo george a maciel george maciel trucking george a maciel viviano trucking cashier's check for lease boscell california land title co escrow 284613-lm from bm from bm payable to cash cashiers check from bm payable fred isit from bm payable wells fargo bank george a maciel bama equipment revlon beauty care time certificate of deposit bama equipment california land title co viviano trucking george a maciel reimbursement of overdraft chg bryant from bm escrow 287641-lm boscell prop taxes boscell sup ass payable to cash from bm george maciel closing of account from wf saratoga savings loan assoc california land title co escrow 284613-lm tri city truck parts and equip afco payable to cash bama equipment bama equipment us treasury cashier's ck cashier's ck reimbursement of service chg race deposits resulting from non-taxable items bank acct wf363904 wf363904 bm300466 bm200593 bm102605 bm200593 bm300466 bm300466 bm200593 bm300466 bm300466 bm102605 bm300466 bm300466 bm300466 bm102605 bm200593 deposit date check date total check number cm check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor check memos comments reimbursement of service chg reimbursement of service chg bama equipment bama equipment george a maciel merced rosales daniel hernandez unknown daniel hernandez jr unknown hillview engineering corp reversal of service charge daniel hernandez bama equipment lavrar trucking george a maciel daniel hernandez jr sprint car from acct sept aba insuff funds - ck bounced loan from acct deposits resulting from non-taxable items bank account bm300466 bm200593 bm300466 bm300466 bm200593 bm300466 bm200593 bm102605 bm102605 deposit date check date check number cm check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor daniel hernandez jr daniel hernandez jr bama equipment bama equipment daniel hernandez jr marcelo rodriguez jr unknown george a maciel reject charge rev check memos comments date reimburse reliance end dump math error dm of dollar_figure from acct payor check memos comments deposits resulting from non-taxable items bank account bm300466 bm200593 bm200593 bm300466 bm200593 bm102605 bm102605 bm200593 bm200593 bm300466 bm200593 bm102605 bm303171 bm102605 bm300466 bm300466 bm300466 bm200593 bm303171 bm303171 bm200593 bm300466 bm300466 deposit date check date total check number cm cm cm dm cm check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure reversal of transfer merced rosales daniel hernandez jr adriatic insurance_company stewart title of california reject charge rev phone transfer daniel cecelia hernandez jr daniel cecelia hernandez jr collette m krull unknown gm investments reversal of ck charge george a maciel daniel hernandez jr united_states treasury daniel parquette daniel parquette daniel hernandez daniel parquette collision final redeposit from acct loan sprint returned ck dm dollar_figure from acct tax_refund aug sept rent may have bounced - dm aug sept rent oops insuff funds - debit memo in acct electric gas industries asso refrigerator rebate daniel hernandez jr telephonic transfer check bounced from bm deposits resulting from non-taxable items bank account bm300466 bm300466 bm102605 deposit date check date check number check amount dollar_figure dollar_figure dollar_figure payor daniel hernandez ricky or ana flores gm investments check memos comments advertising sprint car bounced - dm from acct deposits resulting from non-taxable items bank account bm200593 bm303171 bm200593 bm300466 bm300466 deposit date check date check number cm check amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payor daniel hernandez jr george a maciel collette krull balance from cod daniel hernandez check memos comments from acct bm300466 dollar_figure cashier's ck to santa clara title co purpose not used for intended bm200593 bm102605 bm200593 bm200593 bm200593 bm300466 bm300466 bm303171 bm102605 bm300466 bm300466 bm300466 bm300466 bm300466 bm300466 bm102605 bm200593 bm102605 cm cm dm cm cm total at t george a maciel daniel hernandez jr dad's enterprises daniel hernandez jr california land title co balance from daniel and cecelia hernandez residence service refund transfer escrow no 331486-lm bm200593 from acct san jose equipment sales repairs payable newark truck body bounced daniel hernandez daniel hernandez deposit correction united_states treasury tax_refund daniel hernandez that's all folks thank you first american title insurance escrow no 208810am transfer ana flores telephone transfer from acct bounced - dm from acct dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
